DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/460,581, filed on August 30, 2021.

Information Disclosure Statement
The information disclosure statement filed August 30, 2021 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on August 30, 2021.  These drawings are approved.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in lines 5-6, the abstract recites the terms “The cable corethe cable core”, which is improper language for the abstract.  The applicant should replace the terms with the term –The cable core--, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grogl et al (Pat Num 6,984,788, herein referred to as Grogl).  Grogl discloses a cable (Figs 1-4) that ensure low attenuation and interference free transmission with effective shielding even with frequently alternating bending and torsional stresses (Col 1, lines 45-49), which results in no damage (Col 2, lines 57-58).  Specifically, with respect to claim 1, Grogl discloses a cable (Fig 4) comprising a cable core (interior of 22) comprising a linear filler (21, 20’s), and a plurality of core wires (S) for signal transmission (Col 2, lines 28-35),  a shield layer (7) covering around the cable core (interior of 22) and a sheath (13) covering around the shield layer (7), wherein the filler (21, 20’s) comprises a first filler (21) provided at a cable center (Fig 4, Col 3, lines 43-45), and a plurality of second fillers (20’s) provided around the first filler (21) to form a cross-shape (Fig 4) with the first filler (21) in a cross-section perpendicular to a cable longitudinal direction (Fig 4), wherein the cable core (interior of 22) is configured in such a manner that the plurality of core wires (S) and the plurality of second fillers (20’s) are spirally twisted around the first filler (21) to be alternately arranged in a circumferential direction (Col 3, lines 52-60).  With respect to claim 5, Grogl discloses the cable (Fig 4), wherein a tensile strength of the first filler (21) is higher than a tensile strength of the second filler (20’s, i.e. first filler may be foamed polypropylene and second fillers may be foamed polyethylene, Col 3, lines 49-50).  With respect to claim 6, Grogl discloses that the core wire (S) comprises a twisted pair (1 & 2, Col 2, lines 31-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Grogl (Pat Num 6,984,788) in view of Lawrenson (Pat Num 3,678,177).  Grogl discloses a cable (Figs 1-4) that ensure low attenuation and interference free transmission with effective shielding even with frequently alternating bending and torsional stresses (Col 1, lines 45-49), which results in no damage (Col 2, lines 57-58), as disclosed above with respect to claim 1.  
	However, Grogl doesn’t necessarily discloses the plurality of second fillers is provided to be attachable to and detachable from the first filler when the cable core is bent (claim 2), nor an outer diameter of the first filler is greater than an outer diameter of the second filler (claim 3), nor an outer diameter of the second filler is 0.8 times or more and 1.0 times or less an outer diameter of the core wire (claim 4).
	Lawrenson teaches a cable (Figs 1-8) that prevents displacement of one pair with respect to an adjacent pair without detrimental effect on the improved electrical characteristics (Col 3, lines 19-38).  Specifically, with respect to claim 2, Lawrenson teaches a cable (Figs 1-3) comprising a cable core (Fig 1, interior of 8) comprising a linear filler (1, 4’s), and a plurality of core wires (3, 3) for signal transmission (Col 2, lines 25-30),  a shield layer (8) covering around the cable core (interior of 8) and a sheath (10) covering around the shield layer (8), wherein the filler (1, 40’s) comprises a first filler (1) provided at a cable center (Fig 1), and a plurality of second fillers (4’s) provided around the first filler (21) in a cross-section perpendicular to a cable longitudinal direction (Fig 1), wherein the plurality of second fillers (4’s) are provided to be attachable to and detachable from the first filler (1) when the cable core (interior of 8) is bent (Col 3, lines 18-30).  With respect to claim 3, Lawrenson teaches that an outer diameter of the first filler (1) is greater than an outer diameter of the second filler (4’s, Fig 1).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable of Grogl to comprise the first filler comprising a greater diameter than the second filler configuration as taught by Lawrenson because Lawrenson teach that such a configuration provides a cable (Figs 1-8) that prevents displacement of one pair with respect to an adjacent pair without detrimental effect on the improved electrical characteristics (Col 3, lines 19-38) and since such a modification would have involved a mere change in size of a component and a change of size is generally recognized as being within the ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	With respect to claim 4, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cable of modified Grogl to comprise an outer diameter of the second filler is 0.8 times or more and 1.0 times or less an outer diameter of the core wire, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various filler disclosed in various cables.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
June 18, 2022